Mr. President, may we congratulate Mr. Essy
and wish him every possible success in exercising your
mandate.
Seychelles would like to take this opportunity also
to pay tribute to the Secretary-General for the timely and
judicious initiatives which he is constantly taking to
promote peace, justice and development.
We have gathered together to express the profound
aspirations of the countries we represent. We all have
our specific problems, our differences, our advantages and
our handicaps. We all have many unresolved questions
which stem from an international situation where the
factors of political and economic instability are becoming
increasingly frequent.
The hesitations of a changing world tend to engender
a feeling of pessimism, as we see contemporary history
being made.
Between the industrially developed countries and
those who are still marking time on the path to
development, considerable barriers are blocking the road
to sharing and to solidarity.
We now see cruel dissensions arising among peoples
that were previously bound by brotherhood.
On the international scene, where we are witnessing
a relentless confrontation between divergent interests,
what place do we now give to the human dimension in
relationships?
31


The end of this century is constantly being redefined
by shocks, upheavals and various types of aggression born
of negativism.
More than ever, the success of our societies will
depend on their capacity to absorb these shocks and, when
there is nothing or little left to reinvest courage,
determination and perseverance, in spite of sometimes
terrible lack of understanding.
But we also have to reinvest our capabilities, our
funds, our means and our inborn willingness - in other
words, unprecedented alliances have to be struck; for there
is no longer time to philosophize about the world we shall
bequeath to our great grandchildren. Because of the
unprecedented speeding up of history demographic,
economic and social projections are becoming alarming in
the medium term and no longer in the long term to which
we had grown accustomed through our cozy selfishness or
our defiance in the face of the unforeseeable.
The phenomenon of exponential growth, which is
widening gaps and encouraging rivalry, causes immediate
rather than delayed reactions. We have become our own
heirs! Undoubtedly, there is more food for thought in this
idea than in many statements.
That illustrates to what extent our efforts must be both
planned and creative. It also means that the immediate
problem to be tackled is to define our priorities. Here, my
thinking is consonant with much of what has been said
from this rostrum. Certainly there is no lack of those who
plead for a safer, healthier and more prosperous world.
And so many conferences and seminars have echoed the
same thought and have recalled this idea in their final
documents. But we are aware that we have to go beyond
this; hence, we are asking for action programmes which
mobilize experience, energy and imagination. When
continuity of effort is the key factor for success, we must
expand the underpinnings of projects, assess results and
renew assistance.
In other words, what we are advocating is a definitely
prescriptive approach, rather than the sort of analytical and
descriptive exercises which has been the comfortable route
of many international gatherings.
If we are specific in defining the areas of our
deliberations, then the ensuing action will necessarily be
based on precise, useful and needed dynamics.
This specificity, in the case of Seychelles as in the
case of more than 30 territories throughout the world, is,
from the point of view of development, the dual
constraint of geographic and demographic smallness and
being an island.
Need we recall that the situation of small island
States can, in many respects, provide indications as to the
future of mankind. Here, more than anywhere else,
because of their vulnerability - whether it be due to the
fragile ecosystems, the scant economic outlets or the lack
of human resources - any dependence necessarily impacts
upon the very future of the societies concerned.
The Global Conference on the Sustainable
Development of Small Island Developing States, held in
Barbados, was indeed extremely beneficial for us all. It
focused attention on the particular situation of those small
States whose relatively high per capita income does not
accurately reflect the reality of a situation which donors
tend to tie to any aid for development.
There is no doubt that that Conference has been the
source of great hope for the small island States. But
some remain sceptical. In any case, we hope it will lead
to a change in attitude on the part of the industrialized
countries with respect to the unique situation of small
developing island States, for it is the industrialized
countries that will not only have to take up and enlarge
upon the concerns of the small island States but also have
to set in motion the strategies and the plans of action,
which are the only real vehicles of change or of
development.
Far be it from us to engage here in singling out the
countries or international organizations concerned.
However, two years after the Rio Summit we are very
disappointed to see that the provisions of Agenda 21 have
rarely given rise to actions. Does this mean that the
concept of lasting and sustainable development is going
to be severely compromised because of a lack of
solidarity and international support and failure to respect
commitments?
Let us get to the core of the problem. The
harmonization of development policies and measures to
protect the environment necessarily implies the definition
of specific budgetary categories by priority, based on
criteria of complementarity as between national effort and
international efforts. This must be done free from any
spirit of charity, as well as divorced from any evaluation
based on per capita income.
32


Let us not forget the backdrop to all this, the fact that
in an era where everything occurs on a worldwide level the
individual and collective responsibility of States calls for a
global approach and equitable sharing of the cost and moral
investment the environment represents. Those
responsibilities must be consciously assumed.
All these are indicators that merit the attention - the
unwavering attention - of decision-making bodies and
international donors. In the past, many pronouncements
have concluded on a hopeful note. Joined together in an
orchestral score, such notes would barely fill out a refrain
in praise of development, one that, like a clear conscience,
can often sound hollow.
And yet we do not doubt the wisdom of our
negotiating partners. There are surely some who would like
to deal with questions of development from a dialectical
viewpoint, but that is not true of us. If, for us, the essential
thing is not to hesitate to be specific, we seek, in return,
measures that will be real, meaningful and measurable.
More generally, this could apply to the role women
should play in the development process. This is an old
debate. Fortunately, the time is now past when women
were viewed as non-conventional vehicles of progress.
Abolishing a principle, however, although paving the way
for many improvements, can also generate a considerable
potential for inertia, for the walls of hypocrisy, as we all
know, are infinitely thick. It is not enough to quote some
cases of women who are entrepreneurs or decision-makers,
There have always been some effective women. The
important thing is to modify behaviour and practices in real
terms, at the societal level, and to analyse and transpose
those models and ideas which have from time to time led
to good results. That is what we expect from the Beijing
Conference.
Where natural prerogative is concerned, we cannot of
course speak of delegating authority but here too of
equitable and responsible sharing. Indeed, do we in fact
have a choice?
Women must act within their communities as a
proponent force that is open to change and capable of
enriching the dynamic processes linked to changing values.
It is impossible to give life without being concerned about
survival, without being deeply aware of the changes that
affect the individual or the society whenever they give rise
to uncertainty and muddy the waters.
Humanism obviously owes a great debt to women.
Let us enrich it with our understanding. The woman’s
identity is strong, but in many places there is still a lack
of both recognition and expression, which are the
foundations of her legitimacy.
The ideal of legitimacy is a noble concept, in
addition to being a good working notion. It is legitimate
to look forward to the fulfilment of the promises made in
solemn declarations; it is legitimate to expect that
intentions so boldly and courageously stated will become
promises, and it is also legitimate, when the urgency of
the matter no longer leaves time for either declarations of
intention or promises, to take action. Consensus can
come later.
Here, and in the same spirit, I should like to
emphasize our interest in the proposal made by the
Director-General of the United Nations Educational,
Scientific and Cultural Organization (UNESCO) for swift
humanitarian action - what we might call a "spontaneous
reaction" - whenever called for. For here again we are
talking about the legitimacy that endows the human entity
with dignity and makes it worthy of respect.
Before concluding I should like to appeal to all
countries and peoples present here to unite our efforts to
take one large step towards world brotherhood. Let us
overturn the rigid barriers of all kinds of self-interest, let
us be attentive to the needs of others and the future of our
planet. Let us shape our relationships for active solidarity
and willing adherence to the principle of shared
responsibility.
On such vital questions there is no place for trite
official statements. In coming decades, no one will be
fooled by our unwillingness to engage, openly, fully and
with determination, on the path of well-being, especially
when it is the neediest of us who most require it.
That is the price of true unity among nations. And
we in Seychelles harbor this desire to stand alongside all
countries in concluding the unprecedented alliance that
will guide the great ship of mankind towards the shores
of the third millenium.
It is up to us to ensure that those shores will be
welcoming ones.
